Citation Nr: 0606754	
Decision Date: 03/08/06    Archive Date: 03/23/06	

DOCKET NO.  97-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Propriety of the initial evaluation assigned for 
scotomata of the left eye and degeneration of the right 
retina, evaluated as 10 percent disabling. 

2.  Propriety of the initial evaluation assigned for 
residuals of a left shoulder injury, evaluated as 
noncompensably disabling prior to December 11, 1998, and as 
10 percent disabling from December 11, 1998.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from October 1946 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1979 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
scotomata of the left eye and degeneration of the right 
retina and assigned a 10 percent evaluation from May 1, 1979, 
and granted service connection for residuals of a left 
shoulder injury, assigning a noncompensable evaluation from 
May 1, 1979.  A July 2005 RO action granted a 10 percent 
evaluation for residuals of a left shoulder injury, effective 
December 11, 1998.  The veteran appeals for higher initial 
ratings.  


FINDINGS OF FACT

1.  Throughout the appeal period the veteran's service-
connected scotomata of the left eye and degenerative right 
retina have been manifest by no worse than corrected visual 
acuity of 20/30 in the right eye and 20/20 in the left eye 
with bilateral retinal scarring.

2.  Residuals of a left (minor extremity) shoulder injury, 
prior to December 11, 1998, were manifest by range of motion 
of forward flexion to 155 degrees and abduction to 
133 degrees without any degenerative changes; from December 
11, 1998, there was limitation of motion of the left arm but 
motion was still greater than 90 degrees or greater than the 
shoulder level.

3.  From May 22, 2000, the veteran's nondominant left 
shoulder disability is manifested by X-ray evidence of 
arthritis and, with consideration of pain on motion, range of 
motion of the left upper extremity is to 60 degrees of 
flexion and to 50 degrees abduction, which more closely 
approximates to midway between the side and shoulder level; 
no greater limitation of motion has been objectively shown.






CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for scotomata of the left eye and degenerative right 
retina have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.83, 4.83a, 4.84, 4.84a, Diagnostic Codes 6011, 6079 (2005).

2.  The criteria for an initial compensable rating for 
residuals of a left shoulder injury, prior to December 11, 
1998, and to an initial or staged rating in excess of 10 
percent from December 11, 1998, through May 21, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5203 (1999).

3.  The criteria for a 20 percent staged rating for residuals 
of a left shoulder injury, but not greater than 20 percent, 
from May 22, 2000, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act.

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claim Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, however, the initial unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini, at 120, that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not error in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
The veteran was provided VCAA notice in a supplemental 
statement of the case issued in July 2005, which included 
VCAA implementing regulations.

The Board finds that the veteran has been provided VCAA 
content-complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via a supplemental 
statement of the case referred to above.  The Pelegrini Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
adjudication, the veteran was subsequently provided with VCAA 
notice.  The initial adjudication of the case was prior to 
passage of the VCAA and it would have been impossible to have 
provided the veteran notice prior thereto.  Further, the 
content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5013(a) and 
38 C.F.R. § 3.159(b).  The original December 1998 statement 
of the case together with the July 2005 supplemental 
statement of the case, containing VCAA implementing 
regulations, advised the veteran of the information and 
evidence that was necessary to substantiate his claims as 
well as what VA would seek to provide and what he was 
expected to provide.  The VCAA implementing regulation 
effectively advised him to submit information that was 
relevant to his claims that was in his possession. 

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the veteran.  He has been afforded a VA 
examination.  He requested a personal hearing before the 
Board, but did not appear for that hearing.  While the most 
recent examinations were accomplished in May 2000, there is 
no indication that the veteran's service-connected 
disabilities have increased in severity, noting that the May 
2000 eye examination indicates that the veteran's visual 
condition is essentially stationary.  The Board finds that 
the evidence is sufficient on which to decide the claim.

                                                              
Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.

These are initial ratings.  Therefore, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  



Eyes

The veteran's service-connected scotomata of the left eye and 
degenerative right retina have been evaluated as 10 percent 
disabling under Diagnostic Code 6011 of the Rating Schedule.  
Diagnostic Code 6011 provides that a retina with localized 
scars, atrophy, irregularities, centrally located with 
irregular, duplicated enlarged or diminished image, 
bilaterally or unilaterally, warrants a 10 percent 
evaluation.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating.  38 C.F.R. 
§ 4.75 (2005).  Vision in one eye of 20/40 and vision in the 
other eye of 20/40 warrants a noncompensable evaluation.  
38 C.F.R. § 4.84(a) (2005).

The reports of August 1979 and May 2000 VA eye examinations 
reflect that the veteran's worst corrected vision is 20/30 in 
the right eye and 20/20 in the left eye.  Bilateral retinal 
scarring was shown.  The bilateral retinal scarring warrants 
a 10 percent evaluation under Diagnostic Code 6011, which is 
currently in effect.  However, a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
granted because the veteran's best corrected visual acuity is 
such that an evaluation greater than the 10 percent granted 
under Diagnostic Code 6011 is not warranted.  Accordingly, a 
preponderance of the evidence is against an initial 
evaluation greater than 10 percent for scotomata of the left 
eye and degeneration of the right retina.

Left Shoulder.

The veteran's service-connected residuals of left shoulder 
injury have been evaluated under the provisions of Diagnostic 
Code 5203 of the Rating Schedule.  Diagnostic Code 5203 
provides that for impairment of the clavicle or scapula from 
malunion a 10 percent evaluation is warranted for either the 
minor or major arm.  Diagnostic Code 5201 of the Rating 
Schedule provides that a 20 percent evaluation is warranted 
for the minor extremity where arm motion is limited to 
shoulder level, a 20 percent evaluation is warranted where 
arm motion is limited to midway between the side and shoulder 
level and a 30 percent evaluation is warranted where arm 
motion is limited to 25 degrees from the side.

The Board observes that arthritis, due to trauma and 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003. 

The report of a July 1979 VA examination reflects that the 
veteran is right-handed.  The report of X-ray of his 
nondominant left shoulder indicates that there was no 
significant osseous or articular pathology.  On examination 
of the left shoulder there was no tenderness, swelling, 
redness or increased temperature.  Range of motion of the 
left shoulder was accomplished in forward flexion to 155 
degrees and abduction was to 133 degrees.  The diagnoses 
included residuals of left shoulder injury.  

There is no evidence of record, prior to December 11, 1998, 
indicating that the veteran experienced any impairment of the 
clavicle or scapula or that he experienced limitation of 
motion of the left arm to shoulder level or less.  Rather, 
the competent medical evidence indicates that he did not 
experience impairment of the clavicle or scapula and that 
left arm motion significantly exceeded 90 degrees or greater 
than the shoulder level.  Therefore, a preponderance of the 
evidence is against a compensable evaluation for residuals of 
a nondominant left shoulder injury prior to December 11, 1998 
under the criteria found in Code 5203 or Code 5201.

There is no X-ray evidence of impairment of the humerus 
(i.e., malunion, nonunion) or recurrent dislocations of the 
left shoulder.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 
5202 is not applicable. 

In applying 38 C.F.R. §§ 4.40 and 4.45, along with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board finds there is no 
indication of additional limitation of motion of the 
veteran's nondominant shoulder or arm due to the factors 
enumerated in the cited legal authority to support a higher 
rating prior to May 22, 2000.  Specifically, upon the only 
examination performed prior to that date, the veteran was 
able to forward flex to 155 degrees and abduction was to 133 
degrees.  The preponderance of the evidence is against a 
finding that the veteran has any additional limitation of 
motion due to pain, flare-ups of pain, fatigability, 
weakness, or incoordination to a degree that more nearly 
approximates to limitation of motion of the left arm to the 
shoulder level.  That is, even with all of the abnormal 
findings, to include the veteran's complaint of pain on 
motion, there is no increased limitation of motion to a 
degree that would support a compensable rating prior to 
December 11, 1998, or to a rating in excess of 10 percent 
from that date to May 22, 2000.  C.F.R. §§ 4.40, 4.45, 4.71a 
Diagnostic Code 5201; DeLuca, 8 Vet. App. 202.

The report of a May 22, 2000 VA examination reflects that the 
veteran reported that his shoulder ached almost daily and had 
limited motion, but he had not had any surgery.  The veteran 
indicated that there were no other symptoms.  On examination 
of the left shoulder flexion was accomplished to 70 to 80 
degrees and abduction was to 90 degrees.  X-rays revealed 
marginal osteophyte formation and findings were consistent 
with mild to moderate degenerative arthritis with 
osteoarthritic changes of the acromioclavicular joint.  The 
examiner indicated that the veteran had left shoulder strain 
with partial frozen shoulder with additional functional 
impairment and loss of motion of approximately 60 degrees of 
flexion and 50 degrees abduction.  In addition to arthritis, 
the May 2000 examination shows a greater limitation of motion 
of the veteran's left arm. 

With consideration of the provisions of Deluca, supra and 
38 C.F.R. §§ 4.40, 4.45, and 4.59, in light of the examiner's 
comment that there is additional functional impairment 
resulting in limitation of abduction to 50 degrees, the Board 
concludes that the evidence supports a finding that the 
veteran's left arm motion more nearly approximates being 
limited to midway between the side and shoulder level.  
Accordingly, a 20 percent evaluation under Diagnostic Code 
5201 for limitation of left arm motion, the minor extremity, 
to midway between side and shoulder level, is warranted from 
May 22, 2000, the date of the VA examination.

There is no competent medical evidence indicating that the 
veteran experienced limitation of left arm motion to shoulder 
level prior to May 22, 2000, or that the veteran experiences 
limitation of left arm motion to a greater degree than 
demonstrated in the May 2000 VA examination.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent prior to May 22, 2000, and is against 
an evaluation greater than 20 percent thereafter.

As the preponderance of the evidence is against the veteran's 
claim for the assignment of an initial or staged rating in 
excess of 10 percent for the veteran's eye disorder; an 
initial compensable rating for his left shoulder prior to 
December 11, 1998; a rating in excess of 10 percent for the 
left shoulder disorder prior to May 22, 2000; and to a staged 
rating in excess of 20 percent for a left shoulder disorder 
thereafter, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The potential application of the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) have been considered.  The Board, as did 
the RO (see statement of the case dated in December 1998), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that either his eye disorders or his left shoulder disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating for either disability 
on appeal pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation greater than 10 percent for scotomata 
of the left eye and degenerative right retina is denied.  

An initial compensable evaluation for residuals of a left 
shoulder injury, prior to December 11, 1998, and an initial 
or staged evaluation greater than 10 percent, from December 
11, 1998 through May 21, 2000, is denied

A staged rating of 20 percent for residuals of left shoulder 
injury, from May 22, 2000, is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


